Citation Nr: 1541990	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  05-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy or burning and tingling sensations in the feet, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, from August 1969 to October 1970, and from October 1970 to October 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claim at issue. 

The Veteran testified at a February 2010 Board hearing at the Montgomery RO before the undersigned. A transcript of the hearing has been associated with the claims file.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA/VBMS.

In December 2010, the Board remanded the claim for additional development. The matter has been returned to the Board for appellate review.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, corrective action is again required prior to Board review of this claim. 

As stated in the prior remand, the Veteran urges that he has a disability characterized by burning and tingling sensations in the feet, which he believes represents peripheral neuropathy or some other disability. The prior remand pointed out that there is some evidence of record that indicates it may be due to lumbar stenosis, and that although a claim for service connection for this had not been specifically articulated, the Board recognized that VA is responsible for addressing all possible theories of entitlement reasonably raised by the claimant or record. See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). In fact, when determining the scope of a claim, the Board must consider the Veteran's description of the claim, including the symptoms described and the information submitted or obtained in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Thus, the Veteran's description of burning and tingling sensations in the feet, regardless of what the specific diagnosis is, remains the crux of the claim.  

Because service connection for lumbar stenosis had not been addressed by the AOJ, and it was unclear what the cause of the burning and tingling sensation was, the Board directed that a VA examination be conducted and that specific action be taken following the examination depending on the findings (i.e., adjudication of the issue of entitlement to service connection for burning and tingling due to lumbar stenosis, if such was found to be the cause).  The Board also noted that while a diagnosis of peripheral neuropathy was not reflected in the VA treatment records, there had been no definite findings that the Veteran does not have this disability.

The VA examination report generated in December 2012 was not fully responsive to the Board's December 2010 remand, and thus, this claim must be remanded once again. In that remand, the Board asked the VA examiner to determine the nature and etiology of the tingling and burning sensations in the Veteran's feet to include whether these symptoms represent peripheral neuropathy or an effect of spinal stenosis. While the December 2012 examiner did make the determination that there is no diagnosis of peripheral neuropathy, the opinion failed to address the etiology of the Veteran's burning and tingling symptoms, and specifically, whether the symptoms are an effect of spinal stenosis or another orthopedic condition. 

Therefore, an addendum opinion concerning the nature and etiology of the Veteran's burning and tingling sensations in his feet, specifically whether it is an effect of spinal stenosis, is necessary to ensure substantial compliance with the Board's prior remand directives. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). If the examiner finds that the Veteran's symptoms are caused by lumbar stenosis or another orthopedic condition, the AOJ should conduct any further development that may be warranted based on any additional information received and then readjudicate the claim on the merits. Again, the Board reiterates that service connection for lumbar stenosis in this matter does not constitute a new claim, but rather is encompassed in the Veteran's claim. See Clemons, 23 Vet. App. at 5. 

Finally, the Board notes that the prior Remand sought records from a VA provider named Dr. Connery, who reportedly made a diagnosis of lumbar stenosis. The VA treatment records obtained by the AOJ do not show such a diagnosis. However, the supplemental statement of the case references February 2011 treatment records showing a diagnosis of cervical stenosis that do not appear to be in the claims folder or in VBMS or Virtual VA. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the VA records described by the Veteran should be again sought on remand and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records to include any records generated by Dr. Connery in and around the time period of February 2011, as noted in the July 2014 supplemental statement of the case. All efforts to obtain these records must be fully documented and associated with the claims file. If the AOJ is unable to obtain these records, the Veteran must be notified of this fact and a copy of such notification associated with the claims file.

2. Provide the claims folder, any relevant electronic records, and a copy of this remand to the examiner who performed the December 2012 VA examination, or a suitable substitute. The examiner must note in the examination report that the evidence in the claims file has been reviewed. The examiner is requested to review the entire evidence, to include any relevant VA treatment records from Dr. Connery, and render an opinion as to the nature and etiology of the tingling and burning sensations in the Veteran's feet, to include whether it is at least as likely as not (a 50 percent or better probability) that these symptoms represent an effect of spinal stenosis or another orthopedic condition. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate.

4. If, and only if, the examiner referenced in paragraph 2 finds that the Veteran's burning and tingling sensations in his feet are symptoms of lumbar stenosis or another orthopedic condition, this claim should be developed by the AOJ, to include conducting any development that may be warranted, to determine whether the lumbar stenosis is at least as likely as not related to service. 

5. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim(s). If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

